Citation Nr: 0208396	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi denied entitlement to service 
connection for PTSD.  This issue was denied by the Board as 
well in its September 2000 decision.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court) that vacated and remanded the case to 
the Board for consideration of change in the law made 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran engaged in combat while serving in the 
Republic of Vietnam during the Vietnam Era and was awarded a 
Combat Infantry Badge.  

3.  The veteran does not have current disability from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from PTSD 
as a result of exposure to combat-related stressors while 
serving in Southwest Asia during the Vietnam Era.  

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service. 38 U.S.C.A. § 1110.  In the absence of chronicity at 
onset, a grant of service connection requires evidence of 
continuity of symptomatology demonstrating that a current 
disability was incurred in service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
established where all the evidence of record, in addition to 
that pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. § 
3.303(d).  

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The veteran filed his claim for service connection for PTSD 
in June 1998.  Thus, in the instant case, only the amended 
version applies.  In essence, under 38 C.F.R. § 3.304(f), it 
must first be determined whether or not the veteran served in 
combat. 
The Board notes that this is a crucial factor in determining 
a veteran's entitlement, as the outcome of this inquiry has a 
significant impact on the evidentiary requirement needed for 
a veteran to prevail in a given case.  If a veteran did 
engage in combat with the enemy he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the Board finds by clear and convincing evidence 
that a particular asserted stressful event did not occur.  
Gaines v. West 11 Vet. App. 353, 357.  However, if the 
claimed stressor is not combat related, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Gaines, Supra.  

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record, 
and that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  The Court has also held that combat status may be 
determined through the receipt of certain recognized military 
citations or other supportive evidence.  Gaines, at 359 
(citing West v. Brown, 7 Vet. App, 70 (1994)).   The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  Id.  

In this case, service personnel records show that the veteran 
was awarded the Combat Infantryman Badge, and, therefore, 
establish that he engaged in combat.  He has testified that 
he witnessed the death of a fellow soldier with whom he was 
friendly, and witnessed the wounding of his platoon sergeant, 
who later died.  Because  he has been found to have engaged 
in combat, and such events are consistent with the 
circumstances of combat, independent verification is not 
necessary.  

The veteran was admitted to a private hospital in August 1997 
with a provisional diagnosis of psychosis not otherwise 
specified.  His symptoms included delusions, paranoia, 
hallucinations, mood swings, poor coping, and implusive 
behavior.  He reported having flashbacks of experiences of 
Vietnam.  The final diagnosis was PTSD with severe psychosis. 

The veteran was admitted to the same private hospital in 
March 1998 complaining of recent onset of hearing voices and 
having nightmares.  The admitting diagnosis was psychosis.  
He had shown paranoid and delusional ideas, and complained of 
having flashbacks and hallucinations.  The diagnoses at 
discharge included PTSD, major depression with psychotic 
features, and rule out psychosis.  Other records associated 
with the same hospitalization contain the diagnostic 
impression of severe agitated depression with suicidal 
ideation.  

A VA outpatient treatment record dated in May 1998 indicates 
the veteran reported improvement after discharge from the 
hospital.  Mental status examination also showed improvement.  
The examiner noted an impression of stable, improved 
depression with psychotic features.  Subsequently dated VA 
outpatient treatment records show that the veteran 
participated in PTSD group therapy.

In a letter dated in May 1998, a VA physician reported that 
the veteran was totally and permanently disabled from PTSD.  

Records from the Social Security Administration in June 1998 
show that veteran's primary diagnosis was paranoid 
schizophrenia, determined to have begun in August 1997.

The veteran underwent a VA neuropsychiatric examination in 
January 1999.  He gave a history of hallucinations and bad 
dreams.  He reported have an exaggerated startle response but 
some improvement after treatment.  All aspects of mental 
status examination were normal except for mildly anxious mood 
and affect.  Remote memory was poor for recalling dates of 
previous treatment.  Intelligence and judgment to avoid 
common danger was deemed adequate.  Abstract ability and 
insight were fair.  The examiner reported that the veteran 
complained of some symptoms of PTSD however, according to the 
examiner, psychological testing was not supportive of that 
diagnosis.  The reported diagnosis was psychosis not 
otherwise specified.

The veteran was seen for VA psychological testing in early 
February 1999.  He reported that he had been hospitalized a 
number of times during the past year for treatment of 
neuropsychiatric disorders including PTSD at a VA medical 
center and at a private hospital.  The veteran completed 
psychometric testing which showed a response style indicative 
of current emotional distress.  Test results showed profiles 
similar to those who are suspicious of others motives, 
experience bizarre thoughts and symptoms, and evidence 
increased energy levels.  One psychological profile was 
inconsistent with the profile typical of Vietnam veterans 
diagnosed with PTSD.  Three other test scores suggested that 
the symptoms reported by the veteran fell within the range of 
those described by Vietnam veterans diagnosed with PTSD.  The 
examiner prefaced his summary and recommendation with the 
proviso that such data should not be used as the sole source 
of information for diagnostic purposes.  However, the 
examiner reported that the test results failed to provide 
support for a diagnosis of PTSD.  The test results were more 
consistent with the diagnosis reported by the VA psychiatrist 
in January 1999 of a psychotic disorder.

In an April 1999 report, a private psychiatrist who treated 
the veteran when he was hospitalized in August 1997 stated 
that he had treated the veteran since that time.  In the 
psychiatrist's assessment, the veteran was permanently and 
totally disabled due to PTSD.

The Board has considered the testimony proffered by the 
veteran and his wife in July 1999.  The testimony is accepted 
as credible to the extent that the proponents of such 
testimony are competent to observe and relate the symptoms 
which the veteran has experienced.  Further, it is apparent 
that the veteran is competent to testify about his 
experiences in combat during the Vietnam Era.  However, as to 
matters beyond the competence of the witnesses, their 
testimony is not afforded any probative weight, as the record 
contains no indication that either the veteran or his spouse 
have the expertise to render an opinion about the diagnosis 
of his symptoms or the relationship, if any, that exists 
between current disability from a neuropsychiatric disorder 
and his in-service stressors.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The most recently-dated, pertinent medical evidence contained 
in the claims folder is a report of a VA neuropsychiatric 
examination dated in July 1999.  It is clear from the 
examiners' report that they had reviewed the claims folder.  
The veteran reported that he was still having problems with 
nightmares, impaired memory, and erratic behavior, mainly at 
night or when he was off his medication.  He reported that 
his wife complained of his yelling, kicking, and loading his 
gun in his sleep.  The veteran denied having flashbacks, 
panic attacks, or manic episodes.  He denied auditory or 
visual hallucinations while on his medications.  He denied 
suicidal and homicidal ideation.  The veteran appeared well 
groomed, calm, and cooperative.  There was no agitation or 
other psychomotor activity.  On mental status examination, 
his mood was euthymic.  His affect was appropriate to speech 
content and mood.  His speech was normal in rate, rhythm, and 
amount.  Thought processes were goal directed, coherent, and 
without abnormalities, although there were some episodes of 
possible thought blocking.  Thought content showed no 
delusions, hallucinations, suicidal or homicidal ideation, 
compulsions, or obsessions.  A cognitive evaluation showed 
good orientation, attention, concentration, immediate and 
delayed recall, naming, repetition, performance of three step 
command, reading, writing, and copy design.  Proverb 
interpretation was concrete.  Insight and judgment were fair.  

The examiners reported a diagnosis of chronic paranoid 
schizophrenia symptoms of two years duration.  Also reported 
were symptoms of PTSD but, according to the examiners, the 
symptoms were not severe enough to warrant a diagnosis.  In 
their summary, the examiners commented that the veteran's 
primary problem was psychotic illness which was in partial 
remission.  He had a few symptoms of PTSD, but not enough to 
warrant a diagnosis of PTSD.

While there is some medical evidence in the claims folder 
which reflects that the veteran has PTSD, the Board finds 
that the more probative medical evidence indicates that he 
does not.  The evidence which supports the claim includes a 
report of private hospitalization, outpatient records and 
opinions of the veteran's treating psychiatrist and a VA 
psychiatrist.  None of this evidence appears to have been 
based on review of the claims file; none of the diagnoses of 
PSTD are supported by reference to psychological testing; and 
there is no rationale provided for the medical opinions that 
the veteran suffered from PTSD as opposed to some other 
diagnosis.  

Evidence against the claim includes the reports of VA 
psychiatric examination in January 1999 as well as the report 
of examination by a board of VA psychiatrists in July 1999.  
These opinions, that the veteran did not suffer from PTSD, 
were based on review of the contents of the claims file, to 
include the results of psychological tests.  In addition, the 
reports provided what the Board finds to be persuasive 
rationale for the conclusions reached.  It appears that the 
diagnoses of PTSD which appear in other treatment records and 
reports were not based on as thorough review of the record 
and relied, at least to some extent, on the history provided 
by the veteran.  The Board is not bound to accept a diagnosis 
of PTSD under such circumstances.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); see also, Elkins v. Brown, 5 Vet. App. 474 
(1993).

The Board assigns the most probative weight to the reports of 
the VA examinations dated in January and July 1999.  Those 
reports indicate that the veteran does not have current 
disability from PTSD.  Accordingly, the Board concludes that 
service connection for PTSD is not warranted.

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001).  However, in this case, the Board finds 
that the evidence is not in relative equipoise, as the weight 
of the evidence compels the conclusion that the veteran does 
not have disability from PTSD which is related to a stressor 
he experienced during his active duty service.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule must be applied only when the evidence is in 
relative equipoise).

During the pendency of the veteran's appeal, the VCAA was 
enacted, as Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of new law 
and regulations, the Board finds that VA has made reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
records in the custody of VA.  Likewise, records from the 
Social Security Administration have been obtained.  In 
addition, the veteran has been afforded current examinations.  
He has been afforded VA psychiatric examinations and 
psychological testing.  Reports of private inpatient and 
outpatient treatment have obtained as well.  The evidence 
obtained has been associated with the veteran's claims 
folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, in a December 1998 
letter VA notified the veteran of the need for additional 
information to support his claim, and provided him with a 
PTSD questionnaire to afford him the opportunity to describe 
his inservice stressors.  Also, the veteran had the 
opportunity to give his testimony at a July 1999 RO hearing.  
Furthermore, by December 1999 letter, the veteran was advised 
that he could submit additional evidence within a 90-day 
period from the date of that letter.  The veteran has not 
indicated that there exist certain records that have not yet 
been associated with his claims folder.  In view of the 
above, the Board finds that the notification and duty-to-
assist provisions mandated by the VCAA of 2000 have been 
satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 5103, 
5103A, 5107 (West 1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

Service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

